 

 

Exhibit 10.24(b)

﻿

Macquarie Bank Limited

ABN 46 008 583 542

Commodities and Financial Markets

﻿

50 Martin PlaceTelephone(61 2) 8232 3333

Sydney NSW 2000Facsimile(61 2) 8232 8341

GPO Boc 4294Internet http://www.macquarie.com.au

Sydney NSW 1164SWIFTMACQAU2S

﻿

June 18, 2019



Green Plains Commodity Management LLC

Attn: EVP of Risk

1811 Aksarben Dr.

Omaha, NE 68106

Facsimile: (402) 952-4916

﻿

﻿

Amendment to Credit Facility

﻿

Dear Sir/Madam,

﻿

Macquarie Bank Limited (“MBL”), Macquarie Futures USA LLC (“MFUSA”), and Green
Plains Commodity Management LLC (“Borrower”) are parties to an agreement dated
as of April 30, 2018 (as amended, restated or otherwise modified from time to
time, the “Agreement”) pursuant to which MBL may, in its sole discretion, from
time to time, provide a revolving credit facility to Borrower. 

﻿

WHEREAS, MBL, MFUSA and Borrower (the “Parties”) desire to amend the Agreement
to increase the maximum credit facility amount.

﻿

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

﻿

1.



Section III.A is amended by deleting “TWENTY MILLION United States Dollars
(US$20,000,000.00)” and replacing it with “THIRTY MILLION United States Dollars
(US$30,000,000.00)”;

﻿

2.



Section III.B is amended by deleting “SEVEN MILLION FIVE HUNDRED THOUSAND United
States Dollars (US$7,500,000.00)” and replacing it with “ELEVEN MILLION TWO
HUNDRED FIFTY THOUSAND United States Dollars (US$11,250,000.00)”

﻿

Borrower represents and warrants that it is in compliance with all
representations, warranties, covenants and requirements contained in the
Agreement and the Customer Agreement as of the date of this Amendment.  Borrower
acknowledges and ratifies the



--------------------------------------------------------------------------------

 

2

Macquarie Bank Limited

 

existence of the security interest granted by Borrower in favor of MBL pursuant
to the Agreement.  Except as expressly provided herein, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Agreement shall remain in full force and effect in accordance with their
terms and are in all respects hereby ratified and confirmed.  The amendments set
forth herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment of or
modification of any other term or provision of the Agreement or of any
transaction.  Capitalized terms used in this agreement and not otherwise defined
herein will have the meaning given to them in the Agreement.

﻿

This Amendment shall be construed in accordance with and governed by the laws of
the State of New York without reference to its choice of law doctrine.  Each
party waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any suit, action or proceeding
relating to this agreement.  Each party irrevocably submits to the exclusive
jurisdiction of the U.S. Federal and New York State courts located in the
Borough of Manhattan in New York City, New York in connection with any action,
suit or proceeding arising out of or related to this Amendment, and hereby
waives the right to object to the venue of any such action, suit or proceeding
in any such courts.  This agreement may be executed in a number of counterparts
and all those counterparts taken together will constitute one and the same
agreement.

﻿

﻿

[signature page follows]





Amendment to Credit Facility – Green Plains Commodity Management LLC

 

--------------------------------------------------------------------------------

 

3

Macquarie Bank Limited

 



Yours sincerely,

﻿

MACQUARIE BANK LIMITED

﻿

﻿

 

By:

/s/ Robert Trevena

Name:

Robert Trevena

Title:

Division Director

﻿

﻿

 

By:

/s/ Fiona Smith

Name:

Fiona Smith

Title:

Division Director

﻿

﻿

ACCEPTED AND AGREED:

﻿

Green Plains Commodity Management LLC

﻿

﻿

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

SVP Finance & Treasurer

﻿

﻿

ACCEPTED AND AGREED:

﻿

MACQUARIE FUTURES USA LLC

﻿

﻿

 

By:

/s/ Ray Tubridy

Name:

Ray Tubridy

Title:

President

﻿

﻿

 

By:

/s/ Michelle A. Crutchfield

Name:

Michelle A. Crutchfield

Title:

Senior Vice President

﻿

﻿

﻿



Amendment to Credit Facility – Green Plains Commodity Management LLC

 

--------------------------------------------------------------------------------